Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
Claims 1 and 3-7 are allowed.
The following is an examiner’s statement of reasons for allowance: the following limitations of claims 1 and 4 are not taught by the art of record or reasonably rendered obvious by the prior art.  
Independent claims 1 and 4 discloses a state determination device for a liquid pumping apparatus comprising a casing (10, fig 1), a reservoir space (13) filled during the inflow stroke and emptied during the pumping stroke, a feed valve (20) introduces working gas into the reservoir, an exhaust valve (30) that releases working gas from the reservoir space, a valve operating mechanism having a float (41) arranged in the reservoir space, when the float rises due to the inflow of liquid into the reservoir a pumping stoke in which the liquid is pumped from the reservoir space under pressure from the working gas by opening the feed valve and closing the exhaust valve, when the float moves down the feed valve is closed and the exhaust valve is opened and the inflow stroke begins filling the reservoir, a pressure sensor (71) detects a pressure in the reservoir space (13), a determination unit (71) determines whether the pumping apparatus  is in a first operating state of pumping or a second operating state of performing an inflow stroke, the determination unit determines the first operating state when a predetermined amount of pressure rise is detected to when a predetermined amount of pressure drop is detected by the pressure sensor, and determines the second operating state when a predetermined amount of pressure drop is detected to when a predetermined amount of pressure rise is detected by the pressure sensor.
Yumoto (USPN 5,655,88) discloses a state determination device for a liquid pumping apparatus comprising a casing (2, fig 1), a reservoir space (10), a feed valve (20) introduces working gas into the reservoir (col 4, lines 30-49), an exhaust valve (21) that releases working gas from the reservoir space (col 4, line 60-6), a valve operating mechanism having a float (41) arranged in the reservoir space, when the float rises due to the inflow of liquid into the reservoir a pumping stoke in which the liquid is pumped from the reservoir space under pressure from the working gas by opening the feed valve and closing the exhaust valve (col 7, lines 67-8), when the float moves down the feed valve is closed and the exhaust valve is opened and the inflow stoke begins (col 6, lines 63-4), 
However Yumoto does not disclose a pressure sensor that detects a pressure in the reservoir space, a determination unit determines whether the pumping apparatus  is in a first operating state of pumping stoke or a second operating state of performing an inflow stroke, the determination unit determines the first operating state when a predetermined amount of pressure rise is detected to when a predetermined amount of pressure drop is detected by the pressure sensor, and determines the second operating state in when a predetermined amount of pressure drop is detected to when a predetermined amount of pressure rise is detected by the pressure sensor.
Halbinger (USPAP 2007/0239371) discloses a pressure sensor (1, fig 4) that detects a pressure, a determination unit (4, fig 4) determines whether the pumping apparatus  is in a first operating state of pumping stoke or a second operating state of performing an inflow stroke (para 0037 discloses determining the operating state of the pump), the determination unit determines the first operating state when a predetermined amount of pressure rise is detected to when a predetermined amount of pressure drop is detected by the pressure sensor, and determines the second operating state in when a predetermined amount of pressure drop is detected to when a predetermined amount of pressure rise is detected by the pressure sensor (para 0051 discloses determining the state by comparing the pressure readings to historical data). However, Halbinger does not disclose the pressure in a reservoir space and after further analysis examiner believes there is significant difference between Halbinger’s method and applicant’s method and apparatus.
Potts (USPAP 2013/0306572) discloses a pressure sensor (317, fig 3a) in a reservoir space (inside 300). However, Potts does not disclose a determination unit.
Several further searches have not yielded any prior art reference or combination of prior art references that would satisfactorily anticipate or render obvious all the claimed limitations of the instant independent claim(s) and the respective dependent claim(s). Due to these reasons, claims 1 and 4 and the respective dependent claims are deemed allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES W NICHOLS whose telephone number is (571)272-6492.  The examiner can normally be reached on Monday-Friday 8am-5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (571) 272-4532.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C. W. N./
Examiner, Art Unit 3746

/DOMINICK L PLAKKOOTTAM/Primary Examiner, Art Unit 3746